COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MOSES JACK POPP,                               §              No. 08-19-00298-CR

                       Appellant,                §                Appeal from the

  v.                                             §               210th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20180D02517)

                                            §
                                          ORDER

       The Court GRANTS Erika C. Wright’s request for an extension of time within which to

file the Reporter’s Record until September 12, 2020.        NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before September 12, 2020.

       IT IS SO ORDERED this 9th day of September, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.